Exhibit 10.1

 

LEASE

BY AND BETWEEN

BROADWAY HAMPSHIRE ASSOCIATES LIMITED PARTNERSHIP

AND

RADIUS HEALTH, INC.

201 BROADWAY

CAMBRIDGE, MASSACHUSETTS

 

TABLE OF CONTENTS

 

Article 1 – Demised Premises – Term of Lease

2

Article 2 – Rent

3

Article 3 – Utility Services

6

Article 4 – Insurance

8

Article 5 – Use of Demised Premises

9

Article 6 – Compliance with Legal Requirements

11

Article 7 – Renovation, Condition, Repairs and Maintenance Demised Premises

11

Article 8 – Alterations and Additions

12

Article 9 – Discharge of Liens

13

Article 10 – Subordination

13

Article 11 – Fire, Casualty and Eminent Domain

16

Article 12 – Indemnification

17

Article 13 – Mortgages, Assignments and Subleases by Lessee

18

Article 14 – Default

21

Article 15 – Surrender

23

Article 16 – Quiet Enjoyment

24

Article 17 – Acceptance of Surrender

24

Article 18 – Notices - Service of Process

25

Article 19 – Separability of Provisions

25

Article 20 – Miscellaneous

25

 

List of Exhibits

 

Exhibit “A” – Demised Premises

Exhibit “B” – Work Letter

Exhibit “C” – Cleaning Specifications

 

--------------------------------------------------------------------------------


 

LEASE

BY AND BETWEEN

BROADWAY HAMPSHIRE ASSOCIATES LIMITED PARTNERSHIP

AND

RADIUS HEALTH, INC.

201 BROADWAY

CAMBRIDGE, MASSACHUSETTS

 

LEASE by and between BROADWAY HAMPSHIRE ASSOCIATES LIMITED PARTNERSHIP, a
Massachusetts limited partnership, having a usual place of business at c/o Davis
Management Company, LLC, One Appleton Street, Boston, MA 02116 (hereinafter
called “Lessor”), and RADIUS HEALTH, INC., a Delaware corporation, having an
office and usual place of business at 201 Broadway, 6th Floor, Cambridge,
Massachusetts 02139 (hereinafter called “Lessee”).

 

ARTICLE 1

Demised Premises - Term of Lease

 

Section 1.01.  Upon and subject to the conditions and limitations hereinafter
set forth, Lessor does hereby lease and demise unto Lessee a portion of the
approximately 119,185 rentable square foot building (“Building”) located at,
known as and numbered 201 Broadway, Cambridge, Massachusetts 02139 (the
“Premises”) containing approximately 5,672 square feet of rentable area on the
6th floor of the Building, as more particularly shown on the plan attached
hereto and labeled Exhibit “A” (the “Demised Premises”) together with the right
to use, in common with others entitled thereto, driveways, walkways, hallways,
stairways and passenger elevators convenient for access to the Demised Premises
and lavatories nearest thereto.  Loading docks and areas and freight elevators
may be used by Lessee in common with other lessees entitled to the use thereof
subject to the rules and regulations established from time to time by Lessor.

 

Section 1.02.  The term (the “Term”) of this Lease shall commence on August 1,
2011 (the “Term Commencement Date”), subject to the provisions of the
immediately following paragraph, and the Term shall expire on July 31, 2014,
unless this Lease is sooner terminated as hereinafter provided.

 

Lessor and Lessee agree and acknowledge that as of the date hereof Lessee is in
possession of the Demised Premises pursuant to a valid sublease agreement
between Lessee and Lessee’s sublessor expiring on July 31, 2011.  In the event
that such sublease or the certain lease agreement between Lessor and Lessee’s
sublessor is terminated prior to July 31, 2011, Lessee’s possession and
occupancy of the Demised Premises shall, at Lessor’s option, be under all of the
terms, covenants, conditions and provisions of this Lease, including, without
limitation, the payment of Base Rent and Additional Rent, and Lessor and Lessee
shall execute a document identifying the exact Term Commencement Date and Term
expiration date.  Notwithstanding anything to the contrary in the foregoing,
Lessee shall not be liable to Lessor for any amounts owed to Lessor by Lessee’s
sublessor, if any, pursuant to the lease agreement between Lessor and said
sublessor.

 

2

--------------------------------------------------------------------------------


 

THIS LEASE IS MADE UPON THE FOLLOWING COVENANTS, AGREEMENTS, TERMS, PROVISIONS,
CONDITIONS AND LIMITATIONS, ALL OF WHICH LESSEE COVENANTS AND AGREES TO
PERFORM AND COMPLY WITH, EXCEPTING ONLY THE COVENANTS OF LESSOR:

 

ARTICLE 2

Rent

 

Section 2.01.  Lessee covenants and agrees to pay to Lessor minimum rent (“Base
Rent”) for the Demised Premises at the following rates, payable in advance on
the first day of each month in equal monthly installments, as hereinafter set
forth, commencing on the Term Commencement Date:

 

Period

 

Annual Base
Rent Rate

 

Monthly Base
Rent Rate

 

Lease Year 1

 

$

181,504.00

 

$

15,125.33

 

Lease Year 2

 

$

187,176.00

 

$

15,598.00

 

Lease Year 3

 

$

192,848.00

 

$

16,070.67

 

 

As used herein, the term “Lease Year” shall mean each consecutive twelve (12)
month period, beginning on the Term Commencement Date.  Rent for any partial
month shall be prorated and paid on the first of that month.  All monthly
payments are due and payable in advance on the first day of each calendar month,
without demand, deduction, counterclaim or setoff, except as specifically
provided herein.  Lessee agrees to pay to Lessor on the date hereof, rent for
the first full month of the term of the Lease.

 

Section 2.02.  Lessee’s pro-rata share (the “Pro-Rata Share”) for the purposes
of this Lease shall be 4.759%

 

Lessee shall pay Lessor as additional rent (“Additional Rent”) Lessee’s Pro-Rata
Share of any increases in:  (i) real estate taxes and other municipal or public
assessments (excluding assessments for water and sewer which shall be paid by
Lessee pursuant to Section 3.01 hereof) levied against the Premises and
Building, for each year during the Term of this Lease to the extent such sums
are in excess of the amount paid for those items for the fiscal year 2012 for
the City of Cambridge (July 1, 2011 — June 30, 2012), currently estimated at
$511,848.00 per annum; and (ii) operating expenses (as hereafter defined) for
the Premises and Building, for each year during the Term of this Lease to the
extent such sums are in excess of the amount paid for those items for the
calendar year 2011, currently estimated at $976,907.00 per annum.  The foregoing
estimated amounts are for informational purposes only with respect to such
charges as of the date hereof and shall not impact Lessor’s right to charge
Lessee for its Pro-Rata Share of such charges as they may increase from time to
time. For the purpose of this Section, “operating expenses” shall include all
costs incurred by Lessor in connection with the operation of the Building and
the Premises of any name, nature or kind, excluding (a) expenses of renting
space to

 

3

--------------------------------------------------------------------------------


 

prospective tenants in the Building, including advertising, promotional
expenses, brokerage commissions, legal fees, and architectural, design and
construction fees related thereto, (b) Lessor’s interest and principal payments
on mortgages on the Premises or refinancing any mortgages on the Premises,
(c) income or corporate excise taxes assessed against Lessor, (d) rent paid by
Lessor under any ground lease, (e) costs of correcting defects in the design or
construction of the Building and improvements or costs of repairs necessitated
by Lessor’s negligence or willful misconduct, (f) costs for which Lessor is
reimbursed (other than by tenants’ payments of their proportionate shares of
operating costs), including, without being limited to, by payment under
warranty, receipt of insurance proceeds, or vendor rebate or refund, to the
extent of such reimbursements, (g) costs of litigation or other dispute
resolution to which Lessor is a party, including, without limitation, attorneys’
fees, accounting and expert fees, (h) costs and expenses, including fines,
penalties and interest, arising from Lessor’s violation of any applicable law,
environmental law, rule or regulation of any governmental authority, (i) costs
incurred which will benefit only a specific tenant, (j) costs of acquiring,
insuring, maintaining or storing any artwork or sculpture, (k) political or
charitable contributions, (l) amounts for which Lessee is responsible pursuant
to Section 3.01 hereof, (m) [reserved], (n) executive salaries, expenses, fringe
benefits and other compensation for executives above the level of property
manager, (o) capital repairs and improvements not falling within the definition
of “Capital Expenditures”, below, and (p) management fees in excess of market
rates.  Without limiting the foregoing, operating expenses shall include the
cost of capital items, amortized over the useful life of such capital items with
interest at 12% per annum, incurred with respect to the ownership and operation
of the Premises by Lessor in order to:  (i) reduce (or avoid an increase in)
operation or maintenance expenses with respect to the Premises, (ii) comply with
laws, regulations or orders of any governmental or quasi-governmental authority,
agency or department which were enacted, amended or became effective after the
date hereof, or (iii) comply with the requirements of Lessor’s insurers
(collectively, “Capital Expenditures”).

 

If, during any year for which operating expenses are being computed, less than
all of the Building is occupied by lessees, or if Lessor is not supplying all
tenants with the services being supplied hereunder, operating expenses shall be
reasonably estimated and extrapolated by Lessor to determine the operating
expenses that would have been incurred if the Building were fully occupied for
such year and such services were being supplied to all lessees, and such
estimated and extrapolated amount shall be deemed to be operating expenses for
such period.  Such gross up adjustments shall be made by Lessor by including
estimated costs for the additional services being provided by Lessor under this
Lease and by increasing those costs included in the operating expenses which, in
accordance with industry standards, vary based upon the level of occupancy of
the Building.

 

The Additional Rent computed under this Section 2.02 shall be prorated for any
partial year at commencement or termination of this Lease.  The Lessee shall pay
to Lessor such Additional Rent within fifteen (15) days after written notice
from Lessor to Lessee that it is due. Upon the request of Lessor, Lessee shall
make monthly payments of Additional Rent on the first of each month, concurrent
with its payment of Base Rent, equal to one-twelfth (1/12) of the amount of such
Additional Rent last paid by Lessee or as reasonably projected by Lessor to be
due from Lessee, with a final accounting and payment for each tax and operating
period to be made within thirty (30) days after written notice from Lessor of
the exact amount of such Additional Rent.

 

4

--------------------------------------------------------------------------------


 

In the event taxes on the Demised Premises, based upon which Lessee shall have
paid Additional Rent, are subsequently reduced or abated, Lessee shall be
entitled to receive a rebate of Lessee’s Pro-Rata Share of the amount abated
(Lessor shall endeavor to provide the same within thirty (30) days after such
abatement, including after the expiration of the Lease), provided that the
amount of the rebate allocable to Lessee shall in no event exceed the amount of
Additional Rent paid by Lessee for such fiscal year on account of real estate
taxes under this Section 2.02, and further provided the rebate allocable to
Lessee shall be reduced by Lessee’s Pro-Rata Share of the cost of obtaining such
reduction or abatement.

 

Subject to the provisions of this Section, Lessee and its certified public
accountant shall have the right to inspect Lessor’s records at Lessor’s office
(or at the on-site office of Lessor’s manager or any other location as
reasonably identified by Lessor) upon at least seventy-two (72) hours’ prior
notice during normal business hours during the thirty (30) days following the
respective delivery of the Lessor’s calculation of taxes and operating expenses
payable by Lessee.  Notwithstanding the foregoing, Lessee’s right to inspect
Lessor’s records shall be conditioned upon the following:  (a) there is no
uncured event of default under this Lease; (b) in no event shall any inspection
or audit be performed by a firm retained on a “contingency fee” basis; (c) the
inspection shall commence within thirty (30) days after Lessor makes Lessor’s
books and records available to Lessee’s auditor and shall conclude within sixty
(60) days after commencement; (d) any inspection or audit shall be conducted in
the U.S. location where Lessor maintains its books and records and shall not
unreasonably interfere with the conduct of Lessor’s business; (e) Lessee and its
accounting firm shall treat any inspection or audit in a confidential manner and
shall each execute Lessor’s commercially reasonable confidentiality agreement
for Lessor’s benefit prior to commencing any review of Lessor’s records; and
(f) Lessee shall only be able to exercise such right once during each Lease Year
of the Term.  Without limiting the provisions of subsection (e) above, the
results of any such inspection shall be kept strictly confidential by Lessee and
its agents, and Lessee and its certified public accountant must agree, in their
contract for such services, to such confidentiality restrictions and shall
specifically agree that the results shall not be made available to any other
tenant of the Building.  Unless Lessee sends to Lessor any written exception to
either such report within said ninety (90) day period, such report shall be
deemed final and accepted by Lessee.  Lessee shall pay the amount shown on both
reports in the manner prescribed in this Lease, whether or not Lessee takes any
such written exception, without any prejudice to such exception.  If Lessee
makes a timely exception, Lessor shall issue a response to Lessee’s exception. 
Lessee shall pay the cost of such certification unless Lessor’s original
determination of annual operating costs or taxes overstated the amounts thereof
by more than eight percent (8%), in which event Lessor shall bear the cost of
such certificate and of Lessee’s audit.  If the operating costs and/or taxes due
is or are finally determined to be equal to or more than the operating costs
and/or taxes paid by Lessee on account of Lessor’s calculation of the same,
Lessee shall promptly (and in any event no later than the due date for the next
installment of Annual Rent) pay to Lessor any shortfall, together with the costs
and fees of the certified public accountant conducting the audit and the
third-party out-of-pocket costs reasonably incurred by Lessor in connection
therewith.

 

5

--------------------------------------------------------------------------------


 

Section 2.03.  All amounts due from Lessor to Lessee under this Lease, other
than Base Rent, shall be “Additional Rent”.  All references herein to “Rent” or
“rent” shall mean Base Rent and Additional Rent.  All payments of Rent shall be
made to the Lessor at c/o Davis Management Company, LLC, One Appleton Street,
Boston, MA 02116, or as may be otherwise directed by Lessor in writing.

 

Section 2.04.  Upon execution of this Lease, Lessee shall deposit with Lessor
the sum of three (3) months Base Rent as security for the payment of all rent
and the performance and observance of the agreements and conditions in this
Lease contained on the part of Lessee to be performed and observed (the
“Security Deposit”).  In the event of any Lessee default or defaults in such
payments, performance or observance beyond applicable grace and/or cure periods,
Lessor may apply said sum or any part thereof, towards the curing of any such
default or defaults and/or towards compensating Lessor for any loss, cost or
damage arising from any such default or defaults.  If Lessor shall apply said
sum or any part thereof, as aforesaid, Lessee shall on demand pay to Lessor the
amount so applied by Lessor, to restore the Security Deposit to the original
amount.  Within sixty (60) days following the yielding up of the Demised
Premises at the expiration or earlier termination of this Lease, if Lessee shall
not then be in default or otherwise liable to Lessor and after applying the
Security Deposit to any amounts due under this Lease, the then unapplied balance
of the Security Deposit shall be returned to Lessee.  In the event Lessor’s
interest in the Premises shall be transferred or assigned, Lessee agrees to look
only to the assignee of such Lessor with respect to the Security Deposit,
provided Lessor credits assignee with the then balance of such Security
Deposit.  No interest shall be payable on the Security Deposit, and Lessor has
the right to commingle the Security Deposit with other funds of Lessor.

 

ARTICLE 3

Utility Services

 

Section 3.01.  Lessee agrees to pay, or caused to be paid, as Additional Rent,
all charges for Lessee’s utilities, including, without limiting the generality
of the foregoing, heat, air conditioning, water, sewer and electricity, and
Lessee will comply with all contracts relating to any such services.  Lessee’s
charges for such utility  usage shall be based upon Lessee’s actual usage if
separately metered, it being agreed that electricity to power the heat pumps
producing heat and air conditioning to the Demised Premises, and electricity to
the Demised Premises will be paid for by Lessee and, as applicable,
thermostatically controlled by Lessee.  However, if at any time during the term
of this Lease any utilities are not separately metered, such usage and billing
shall be based upon a percentage of the total bill for such unmetered utilities
based upon a fraction equal to Lessee’s square footage over the total square
footage served by such non-separately metered utilities on a “net rentable”
basis.  Such Additional Rent for non-separately metered utilities may be
estimated monthly by Lessor, based upon prior usage at the Building or as
projected by the appropriate utility company, and shall be paid monthly, without
demand, offset, setoff or deduction, by Lessee.  Lessor shall, upon request,
provide to Lessee reasonable documentation to support such financial accounting
as available.  Lessor shall have no obligation to provide utilities or equipment
other than the utilities and equipment within the Demised Premises as of the
Term Commencement Date of this Lease, and in any event, all telephone and other
telecommunications are the responsibility of the Lessee.  In the event Lessee
requires additional utilities or equipment, the installation and maintenance
thereof shall be Lessee’s sole cost and obligation,

 

6

--------------------------------------------------------------------------------


 

provided that such installation shall be subject to the prior written consent of
the Lessor, which such consent shall not be unreasonably withheld, conditioned
or delayed.

 

Section 3.02.  Lessor agrees to furnish reasonable heating, ventilation and air
conditioning (“HVAC”) to the common hallways and lavatories during “Business
Hours” (as hereinafter defined) during the heating or air conditioning season,
as applicable, and to provide hot water to common lavatories, twenty-four (24)
hours a day, to light common passageways (which, during times other than
Business Hours (as hereinafter defined) may be in such manner or to such extent
as Lessor deems reasonably appropriate, taking into account such matters as
Building operations and energy conservation measures), and Lessor further agrees
to clean the Demised Premises, the common areas, common area glass, common
lavatories and glass main entry doorways to the Building, Mondays through
Fridays, with the exception of legal federal and state holidays, in accordance
with the Cleaning Specification attached hereto as Exhibit “C”, all subject to
interruption due to accident, to the making of repairs, alterations or
improvements, to labor difficulties, to trouble in obtaining fuel, electricity,
service or supplies from the sources from which they are usually obtained for
the Building, governmental restraints, or to any cause beyond Lessor’s control. 
In no event shall Lessor be liable for any interruption or delay in any of the
above services for any of such causes and Lessee’s Rent shall not be abated
therefore. For the purposes of this Section 3.02, reasonable heat to common
areas shall be defined as a minimum of 66 degrees Fahrenheit during Business
Hours for the months from November through April, and reasonable cooling of
common areas shall be defined as approximately 72 degrees Fahrenheit during
Business Hours for the months from June through August.  The Building’s
“Business Hours” are as determined by Lessor from time to time, but at a
minimum, the Building’s Business Hours shall be no less than Monday through
Friday between the hours of 7:00 a.m. and 6:00 p.m. and 7:00 am to 1:00 pm on
Saturday, excluding local, state and federal legal holidays.  Lessor will use
reasonable efforts upon reasonable advance written notice from Lessee of its
requirements in such regard, to furnish additional heat to the Demised Premises
on days and at times other than as above provided, subject to reimbursement by
Lessee as provided hereinafte.  The Building will be open for access to the
Demised Premises during Business Hours, and at all other times the Building will
be locked, but available for access via access cards provided to Lessor, Lessee
and other tenants.  There shall be no additional or overtime charge to Lessee
for routine HVAC use (which shall provide reasonable heat and reasonable
cooling) outside of Business Hours; however, Lessee acknowledges that any
service call during such time shall be charged at applicable rates.  Lessee
further acknowledges that Lessee shall be solely responsible for the cost of
operating, as well as all repair and maintenance of, any supplemental HVAC
systems installed by, or specifically at the request of, Lessee to serve
Lessee’s server room or otherwise exclusively serve the Demised Premises.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 4

Insurance

 

Section 4.01.  Lessee shall not permit any use of the Demised Premises which
will make voidable any insurance on the Premises, or on the contents of said
Premises, or which shall be contrary to any requirements or recommendations from
time to time established or made by the Lessor’s insurer.  Lessee shall, on
demand, reimburse the Lessor, and all other lessees, in full for all extra
insurance premiums caused by the Lessee’s use of the Demised Premises.

 

Section 4.02.  The Lessee shall maintain with respect to the Demised Premises
and the Premises, Commercial General Liability insurance in the amount of at
least $2,000,000.00 combined single limit, bodily injury and property damage per
occurrence; $2,000,000.00 annual aggregate with a deductible of no more than
$500.00, with companies having Best Insurance Guide Rating of A- or better,
qualified to do business in Massachusetts and in good standing therein, insuring
the Lessor, its managing agent, its mortgagee and any ground lessors (provided
Lessee is provided the name(s) of such mortgagee(s) and ground lessor(s)) as
additional insureds and Lessee as the named insured against injury to persons or
damage to property.  Lessee shall also maintain (a) property insurance,
including so-called “Improvements and Betterments” coverage, on the Demised
Premises and the contents thereon, including any improvements made by Lessee,
and (b) workmen’s compensation insurance as required by applicable law.

 

Section 4.03.  The Lessor shall maintain at least $2,000,000.00 of Commercial
General Liability insurance (including so-called umbrella coverage) covering the
Premises.  Lessor shall maintain property insurance on the Premises in the
amount of its full replacement value as reasonably determined by Lessor.

 

Section 4.04.  During all construction by Lessee, if any, Lessee shall maintain
adequate liability insurance (naming Lessor, its managing agent, its mortgagee
and any ground lessors as additional insureds) and maintain adequate builder’s
risk and workmen’s compensation insurance, all such insurance to be reasonably
satisfactory to Lessor.

 

Section 4.05. To the extent obtainable from each party’s insurance carrier,
Lessor and Lessee agree that their insurance policies shall contain waiver of
subrogation provisions.  Each of Lessor and Lessee, on behalf of itself and its
insurers, hereby waives all rights of subrogation and recovery against the other
with respect to any damage to property to the extent covered by insurance
maintained by the waiving party.

 

Section 4.06. Prior to the Term Commencement Date, and thereafter, at least
fifteen (15) business days prior to the expiration of any such policies, Lessee
shall provide Lessor with certificates of all insurance maintained or required
to be maintained by Lessee.  All insurance to be maintained by Lessee under this
Article 4 shall provide that it will not be subject to cancellation,
termination, or change except after at least thirty (30) days’ prior written
notice to Lessor, its managing agent, and its mortgagee or ground lessor (if
applicable).

 

8

--------------------------------------------------------------------------------


 

ARTICLE 5

Use of Demised Premises

 

Section 5.01.  Lessee covenants and agrees to use the Demised Premises only for
the purpose of general office use and for no other purpose (the “Permitted
Use”).

 

Section 5.02.  Lessee will not make or permit any occupancy or use of any part
of the Demised Premises for any hazardous, offensive, dangerous, noxious or
unlawful occupation, trade, business or purpose or any occupancy or use thereof
which is contrary to any applicable law, by-law, ordinance, rule, permit or
license, and will not cause, maintain or permit any nuisance in, at or on the
Demised Premises.  Lessee hereby agrees not to maintain or permit noises, odors,
operating methods, or conditions of cleanliness of the Demised Premises or any
appurtenance thereto which are reasonably objectionable to Lessor or other
lessees of the Building.

 

Section 5.03.  No hazardous substances or wastes shall be brought, kept or
maintained on the Demised Premises except in compliance with all applicable
law.  No hazardous waste shall be discharged on the Premises.  Customary office
supplies may be maintained in amounts and in a manner consistent with reasonable
commercial office practices and in compliance with all applicable laws.  Lessee
shall exonerate, indemnify, defend (with counsel acceptable to Lessor) and hold
Lessor, Lessor’s managing agent and any mortgagee or ground lessor of the
Premises, and Lessor’s directors, partners, members, managers, officers,
employees and shareholders, fully harmless from and against any and all
liability, loss, suits, claims, actions, causes of action, proceedings, demands,
costs, penalties, damages, fines and expenses, including, without limitation,
reasonable attorneys’ fees, consultants’ fees, laboratory fees and clean up
costs, and the costs and expenses of investigating and defending any claims or
proceedings, resulting from, or attributable to:  (i) the presence of any oils
or hazardous substances onthe Premises or the Demised Premises arising from the
action or negligence of Lessee or anyone acting by, through or under Lessee, or
arising out of the generation, storage, treatment, handling, transportation,
disposal or release by such party of any oils or hazardous substances at or near
the Premises or the Demised Premises; and (ii) any violation(s) by such party of
any applicable law regarding oils or hazardous substances.  This exoneration,
indemnity and hold harmless section shall survive the expiration of the Lease
term.

 

Section 5.04.No antenna or other structure or thing shall be erected or placed
on the exterior of the Demised Premises or any part of the exterior of the
Building or on the land comprising the Premises or erected so as to be visible
from the exterior of the Building without first securing the written consent of
Lessor. Lessee agrees to maintain, relocate as directed by Lessor and repair
such sign, antennae or structure, if any, throughout the term of the Lease, and
shall (i) remove such, at Lessee’s sole cost and expense, at the expiration or
earlier termination of the Lease and (ii) repair any damage caused by such
removal to the same condition it was in on the Term Commencement Date,
reasonable wear and tear excepted.  Lessor shall provide Lessee with building
standard signage at the entrance to the Demised Premises and a listing on the
directory in the lobby of the Building at no additional expense.  All other
signage shall be at Lessee’s expense, must conform to Lessor’s standard signage
specifications as the

 

9

--------------------------------------------------------------------------------


 

same may be established and/or revised from time to time, and in any event must
receive Lessor’s approval prior to installation, such approval not to be
unreasonably withheld, conditioned or delayed. In no event shall Lessee post any
paper signs in or around the Demised Premises which are visible from the
exterior of the Building or any interior common areas.

 

Section 5.05.  Lessee will not permit any abandonment of the Demised Premises
except:

 

(a)                                  to the extent caused by condemnation;

(b)                                 to the extent caused by damage to or
alterations of the Demised Premises pending restoration thereof; or

(c)                                  as herein otherwise specifically provided
or consented to in writing by the Lessor.

 

The cessation of business operations by Lessee at the Demised Premises shall not
per se be considered abandonment if Lessee timely observes and performs all of
its other obligations under this Lease and properly and with reasonable
continuity monitors and maintains the security of and at the Demised Premises so
as to prevent any vandalism thereat or improper use thereof.

 

Section 5.06.  Lessee will not cause or permit any waste, overloading,
stripping, damage, disfigurement or injury of or to the Premises or the Demised
Premises or any part thereof.  Lessor reserves the right to prescribe the weight
and position of all safes, business machines and mechanical equipment.  Such
installation shall be placed and maintained by Lessee, at Lessee’s expense, in
setting sufficient, in Lessor’s judgment, to absorb and prevent vibration, noise
and annoyance.

 

Section 5.07.  Lessee will observe and comply with the rules and regulations
annexed hereto as Exhibit D and such other rules and regulations, as the same
may be modified by Lessor from time to time, provided the same are not
inconsistent with or in limitation of the provisions of this Lease, affecting
the cleanliness, safety, occupation and use of the Demised Premises, which in
the judgment of Lessor are reasonable shall be observed by Lessee, its
employees, agents, customers and business invitees.  Lessor shall use
commercially reasonable efforts to enforce any rules and regulations uniformly
against all lessee’s of the Building.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 6

Compliance with Legal Requirements

 

Section 6.01.  Throughout the term of this Lease, Lessee, at its sole cost and
expense, will promptly comply with all requirements of law related specifically
to Lessee’s specific use and occupation of the Demised Premises or with respect
to any specific modifications or renovation to the Demised Premises proposed by
Lessee, and will procure and maintain all permits, licenses and other
authorizations required with respect to the Demised Premises, or any part
thereof, for the lawful and proper operation, use and maintenance of the Demised
Premises or any part thereof.  Lessee shall in each and every event and
instance, at its sole cost and expense, be responsible for compliance with all
codes and regulations with respect or relating to the specific use of the
Demised Premises, including, without limitation, those occasioned by work
performed by, for or with consent of Lessor at the Premises. Lessor shall be
responsible for compliance of the Building and Premises with all requirements of
law in all other cases.

 

ARTICLE 7

Renovation, Condition, Repairs and Maintenance Demised Premises

 

Section 7.01.  Except for work described in Exhibit “B” attached hereto and
incorporated herein, Lessor has made no representations, warranties or
undertakings as to the present or future condition of the Demised Premises or
the fitness or availability of the Demised Premises for any particular use, and
Lessee agrees to lease the Demised Premises in its “AS IS” condition, provided,
however, that Lessor represents and warrants that the Building and Premises meet
applicable governmental laws, rules, regulations, codes, orders and standards as
of the date hereof.

 

Section 7.02.  Other than as stated in Exhibit “B” hereto, Lessee shall complete
all work necessary, if any, to operate the Demised Premises for its Permitted
Use, in accordance with Article 8.

 

Section 7.03.  Throughout the term of this Lease, Lessee shall repair, maintain
and replace all interior, non-structural portions of the Demised Premises and
any specialized electrical, plumbing, or HVAC systems installed by, or
specifically at the request of, Lessee serving the Demised Premises in the same
condition as they are in on the Term Commencement Date or as they may be put in
during the term of this Lease, reasonable wear and tear and damage by fire or
other insured casualty only excepted, and whenever necessary, to replace bulbs
and ballasts in lighting fixtures and to replace plate glass and other glass
therein, provided such plate glass and other glass is broken due to Lessee’s
actions or negligence.  On an annual basis throughout the term of this Lease,
Lessee shall provide Lessor with evidence that it has entered into a
professional maintenance contract for any such specialized HVAC system within
the Demised Premises (if any); provided, however, Lessor may elect to maintain
such specialized HVAC system, subject to reimbursement by Lessee.  Lessee shall
not permit the Demised Premises to be materially overloaded, damaged, stripped,
or defaced, nor suffer any waste.  Lessee shall be responsible for the cleaning
of the Demised Premises, including the removal of trash from the Demised
Premises.  Lessee shall be permitted to use, in common with other lessee’s of
the Building and subject to such rules and regulations as Lessor may impose from
time to time, the common dumpster

 

11

--------------------------------------------------------------------------------


 

serving the Building.  Lessee shall insure and maintain, in good condition, all
of its property, including without limitation, all improvements and alterations
made by it.  All improvements and alterations made by Lessee, if any, and all of
Lessee’s personal property, equipment and furniture shall be at the Demised
Premises at Lessee’s sole risk.  Notwithstanding the foregoing, Lessee may, but
is not required to, from time to time, upgrade portions of the Demised Premises
required to keep the Demised Premises consistent with a first class use at its
sole cost and expense.

 

Section 7.04.  Lessor, or agents or prospective lenders of Lessor, at reasonable
times shall be permitted to enter upon the Demised Premises to examine the
condition thereof, to make repairs, alterations and additions as Lessor should
elect to do, to show the Demised Premises to others, and at any time within nine
(9) months before the expiration of the term, and for such purposes, Lessee
hereby grants to Lessor and any prospective lessees accompanying Lessor a right
of access to the Demised Premises; provided that (i) Lessor shall provide Lessee
with reasonable prior notice (except no notice shall be required in emergency
situation), (ii) a representative of Lessee shall have the option to accompany
Lessor during any such access, and (iii) Lessor’s right of access to the Demised
Premises does not materially interfere with Lessee’s use of the Demised
Premises.

 

Section 7.05.  Lessor shall maintain and repair all common areas and all
structural components of the Building (including, without limitation, the roof,
exterior walls, and foundations) and mechanical components of the Building
serving more than one lessee, provided the same were not installed by Lessee, at
Lessor’s sole cost and expense (subject to reimbursement in accordance with the
provisions of Article 2); provided, however, Lessee shall repair any damage
caused to the Building, the Premises or the Demised Premises by it or its
licensees, invitees, guests, agents or employees or anyone acting by, through or
under Lessee.

 

ARTICLE 8

Alterations and Additions

 

Section 8.01.  Except as provided on Exhibit B, Lessee shall not make any
alterations or additions, structural or non-structural, to the Demised Premises
without first obtaining the written consent of Lessor on each occasion which
consent shall not be unreasonably withheld, conditioned or delayed.  Wherever
consent is required, it shall include approval of plans and contractors.  All
such allowed alterations, including reasonable costs of review in seeking
Lessor’s approval, shall be made at Lessee’s expense, in compliance with all
laws, and shall be in quality at least equal to the present construction.  Any
alterations or additions made by the Lessee which are permanently affixed to the
Demised Premises or affixed in a manner so that they cannot be removed without
defacing or damaging the Demised Premises shall, if Lessor so elects at the time
of Lessor’s approval, become property of the Lessor at the termination of
occupancy as provided herein.  If Lessor elects not to retain such alterations
or additions and indicates such election to Lessee at the time of plan approval,
upon termination of this Lease, they shall be removed by Lessee at Lessee’s sole
cost and expense, with minimal disturbance to the Demised Premises and any and
all damage caused by such removal shall be repaired to the satisfaction of
Lessor, at Lessee’s sole cost and expense.  Alterations or additions not affixed
and which may be removed with minimal disturbance or repairable damage may be
removed by Lessee provided

 

12

--------------------------------------------------------------------------------


 

such disturbance or damage is restored and repaired so that the Demised Premises
are left in at least as good a condition as they were in on the Term
Commencement Date.  All alterations and additions made by Lessee and not to be
retained by Lessor shall be removed by Lessee, at its expense, at the end of the
term and the Demised Premises and shall be left in the same condition as it was
on the Term Commencement Date, reasonable wear, tear and damage by fire, if
insured, or other insured casualty, or taking or condemnation by public
authority, excepted.

 

ARTICLE 9

Discharge of Liens

 

Section 9.01. Lessee will not create or permit to be created or to remain, and
will promptly discharge, at its sole cost and expense any lien, encumbrance or
charge (on account of any mechanic’s, laborer’s, materialmen’s or vendor’s lien,
or any mortgage, or otherwise) made or suffered by Lessee, or anyone acting by,
through or under Lessee, which is or might be or become a lien, encumbrance or
charge upon the Demised Premises or any part thereof upon Lessee’s leasehold
interest therein, having any priority or preference over or ranking on a parity
with the estate, rights and interest of Lessor in the Demised Premises or any
part thereof, or the rents, issues, income or profits accruing to Lessor
therefrom, and Lessee will not suffer any other matter or thing within its
control whereby the estate, rights and interest of Lessor in the Demised
Premises or any part thereof might be materially impaired.

 

ARTICLE 10

Subordination

 

Section 10.01.

 

(a)                                  If any holder of a mortgage or holder of a
ground lease of property which includes the Demised Premises and executed and
recorded subsequent or prior to the date of this Lease, shall so elect, the
interest of the Lessee hereunder shall be subordinate to the rights of such
holder, provided that such holder shall agree to recognize in writing the right
of the Lessee to use and occupy the Demised Premises upon the payment of rent
and other charges payable by the Lessee under this Lease, and the performance by
the Lessee of the Lessee’s obligations hereunder (but without any assumption by
such holder of the Lessor’s obligations under this Lease); or

 

(b)                                 If any holder of a mortgage or holder of a
ground lease of property which includes the Demised Premises shall so elect,
this Lease, and the rights of the Lessee hereunder, shall be superior in right
to the rights of such holder, with the same force and effect as if this Lease
had been executed and delivered, and recorded, or a statutory notice hereof
recorded, prior to the execution, delivery and recording of any such mortgage.

 

The election of any such holder as to Subsection (a) above shall be exercised by
notice to the Lessee, in the same fashion as notices under this Lease are given
by the Lessor to the Lessee, and, if such notice is given, such subordination
shall be effective with

 

13

--------------------------------------------------------------------------------


 

reference to advances then or thereafter made by such holder under such mortgage
or in connection with such ground lease financing.  Any election as to
Subsection (b) above shall become effective upon either notice from such holder
to the Lessee in the same fashion as notices from the Lessor to the Lessee are
to be given hereunder or by the recording in the appropriate registry or
recorder’s office of an instrument, in which such holder subordinates its rights
under such mortgage or ground lease to this Lease.

 

In the event any holder shall succeed to the interest of Lessor, the Lessee
shall, and does hereby agree to attorn to such holder and to recognize such
holder as its Lessor and Lessee shall promptly execute and deliver any
instrument that such holder may reasonably request to evidence such attornment
provided such document contains satisfactory non-disturbance provisions to allow
Lessee to remain in occupancy pursuant to this Lease as long as Lessee remains
current and not in default of its obligations hereunder.  Upon such attornment,
the holder shall not be:  (i) liable in any way to the Lessee for any act or
omission, neglect or default on the part of Lessor under this Lease;
(ii) responsible for any monies owing by or on deposit with Lessor to the credit
of Lessee unless received by the holder; (iii) subject to any counterclaim or
setoff which theretofore accrued to Lessee against Lessor; (iv) bound by any
modification of this Lease subsequent to such mortgage or by any previous
prepayment of regularly scheduled monthly installments of fixed rent for more
than one (1) month, which was not approved in writing by the holder; (v) liable
to the Lessee beyond the holder’s interest in the Premises and the rents,
income, receipts, revenues, issues and profits issuing from such Premises;
(vi) responsible for the performance of any work to be done by the Lessor under
this Lease to render the Demised Premises ready for occupancy by the Lessee; or
(vii) liable for any portion of a security deposit not actually received by the
holder.

 

(c)                                  The covenant and agreement contained in
this Lease with respect to the rights, powers and benefits of any such holder
constitute a continuing offer to any person, corporation or other entity, which
by accepting or requiring an assignment of this Lease or by entry of foreclosure
assumes the obligations herein set forth with respect to such holder; every such
holder is hereby constituted a party to this Lease and anobligee hereunder to
the same extent as though its name was written hereon as such; and such holder
shall at its written election be entitled to enforce such provisions in its own
name.

 

(d)                                 No assignment of this Lease and no agreement
to make or accept any surrender, termination or cancellation of this Lease and
no agreement to modify so as to reduce the rent, change the term, or otherwise
materially change the rights of the Lessor under this Lease, or to relieve the
Lessee of any obligations or liability under this Lease, shall be valid unless
consented to in writing by the Lessor’s mortgagees or ground lessors of record,
if any.

 

14

--------------------------------------------------------------------------------


 

(e)                                  The Lessee agrees on request of the Lessor
to execute and deliver from time to time any agreement, in recordable form,
which may reasonably be deemed necessary to implement the provisions of this
Section 10.01.  Lessor shall diligently exercise commercially reasonable efforts
to obtain a Subordination, Non-Disturbance and Attornment Agreement (an “SNDA”)
in commercially reasonable form and in form reasonably acceptable to Lessee from
its mortgagee of record within forty-five (45) days following the date of this
Lease.

 

Section 10.02.  Lessor and Lessee each agree to furnish to the other party,
within ten (10) days after request therefor from time to time, a written
statement setting forth the following information:

 

(a)                                  The then remaining term of this Lease;

 

(b)                                 The applicable rent then being paid,
including Base Rent and all Additional Rent based upon the Additional Rent most
recently established;

 

(c)                                  That the Lease is current and not in
default or specifying any default;

 

(d)                                 That neither party has any current claims
for offsets against the other party, or specifically listing any such claims;

 

(e)                                  The date through which rent has then been
paid;

 

(f)                                    Any options or purchase rights Lessee may
have under the Lease;

 

(g)                                 Such other information relevant to the Lease
as the requesting party may reasonably request; and

 

(h)                                 A statement that any prospective mortgage
lender or purchaser (in the case of any requests made by Lessor in accordance
herewith) or accountant (in the case of any requests made by Lessee in
accordance herewith may rely on all such information.

 

Notwithstanding anything in the foregoing to the contrary, Lessee may only make
one (1) request in accordance herewith in each Lease Year of the Term.

 

Section 10.03.  After receiving notice from any person, firm or other entity
that it holds a mortgage which includes the Demised Premises as part of the
mortgaged premises, or that it is the ground lessor under a lease with the
Lessor, as ground lessee, which includes the Demised Premises as a part of the
mortgaged premises, no notice from the Lessee to the Lessor shall be effective
unless and until a copy of the same is given in the same manner as required for
notice in this Lease to such holder or ground lessor, and the curing of any of
the Lessor’s defaults by such holder or ground lessor shall be treated as
performance by the Lessor.  Accordingly, no act or failure to act on the part of
the Lessor which would entitle the Lessee under the terms of this Lease, or by
law, to be relieved of the Lessee’s

 

15

--------------------------------------------------------------------------------


 

obligations hereunder, to exercise any right of self-help or to terminate this
Lease, shall result in a release or termination of such obligations or a
termination of this Lease unless: (i) the Lessee shall have first given written
notice of the Lessor’s act or failure to act on the part of the Lessor which
could or would give basis for the Lessee’s rights; and (ii) such holder or
ground lessor, after receipt of such notice, has failed or refused to correct or
cure the condition complained of within the cure period allowed the Lessor or
within such additional reasonable time that provides such holder or ground
lessor time to take possession and to cure the default.

 

Section 10.04.  With reference to any assignment by the Lessor of the Lessor’s
interest in this Lease, or the rents payable hereunder, conditional in nature or
otherwise, which assignment is made to the holder of a mortgage or a ground
lessor on property which includes the Demised Premises, the Lessee agrees:

 

(a)                                  That the execution thereof by the Lessor,
and the acceptance thereof by the holder of such mortgage or ground lessor,
shall never be treated as an assumption by such holder or ground lessor of any
of the obligations of the Lessor hereunder, unless such holder or ground lessor
shall, by notice sent to the Lessee, specifically make such election; and

 

(b)                                 That, except as aforesaid, such holder or
ground lessor shall be treated as having assumed the Lessor’s obligations
hereunder only upon foreclosure of such holder’s mortgage or the taking of
possession of the Premises, or, in the case of a ground lessor, the assumption
of the Lessor’s position hereunder by such ground lessor.

 

ARTICLE 11

Fire, Casualty and Eminent Domain

 

Section 11.01. Should a substantial portion of the Demised Premise, the Premises
and/or the Building of which they are a part be damaged by fire or other
casualty, or be taken by eminent domain, the Lessor, at its sole option, may
elect to terminate this Lease.  When fire or other unavoidable casualty or
taking renders the Demised Premises substantially unsuitable for its intended
use or substantially limits Lessee’s access to the Demised Premises or the
parking area, and Lessee actually ceases use of the Demised Premises and/or
parking areas as a result of the same, a just and proportionate abatement of
rent shall be made, and the Lessee may elect to terminate this Lease if:

 

(a)                                  The Lessor fails to give written notice
within sixty (60) days after such casualty of its intention to restore the
Demised Premises or provide alternate access or parking (if access or parking
has been taken or destroyed), consistent with the provisions of this Lease,
including, without limitation, the availability of proceeds from any insurance
or condemnation award applicable to any such casualty to taking;

 

(b)                                 If Lessor gives notice of its intention to
restore and the Lessor fails to restore the Demised Premises to a condition
substantially suitable for their intended use or fails to provide alternate
access within two hundred forty (240) days of such fire or other

 

16

--------------------------------------------------------------------------------


 

unavoidable casualty, or taking; provided, however, that in the event Lessor has
diligently commenced repairs to the damaged property and such repair takes more
than two hundred forty (240) days to complete due to causes beyond Lessor’s
reasonable control, Lessor shall have the right to complete such repairs within
a reasonable time period thereafter (the “Additional Time”) but in no event
shall such Additional Time be longer than the shorter of: (i) ninety (90) days;
or (ii) the length of such delays beyond Lessor’s reasonable control; or

 

(c)                                  Lessor shall have terminated the leases of
all other lessees of the Building.

 

The Lessor reserves, and the Lessee grants to the Lessor, all rights which the
Lessee may have for damages or injury to the Demised Premises for any taking by
eminent domain, except for damages specifically awarded on account of the
Lessee’s fixtures, property or equipment, which may be removed at the end of the
term.  For purposes of this Section, a taking or damage shall be substantial if
it shall affect more than twenty-five percent (25%) of the Demised Premises or
the Premises of which they it is a part as determined in Lessor’s reasonable
judgment.

 

ARTICLE 12

Indemnification

 

Section 12.01.  Lessee shall protect, indemnify and save harmless Lessor, its
managing agent and any mortgagee or ground lessor from and against all
liabilities, obligations, damages, penalties, claims, causes of action, costs,
charges and expenses, including all reasonable attorneys’ fees and expenses of
employees, which may be imposed upon or incurred by or asserted against them by
reason of any of the following occurring during the term of this Lease:

 

(a)                                  any work or thing done in or on the Demised
Premises by Lessee or any of its officers, employees, agents, contractors,
invitees, licensees or subtenants;

 

(b)                                 any use, non-use, possession, occupation,
condition, operation, maintenance or management of the Demised Premises or any
part thereof, including, without limiting the generality of the foregoing, the
use or escape of water or the bursting of pipes, or any nuisance made or
suffered on the Demised Premises;

 

(c)                                  any act or omission (with respect to the
Demised Premises, or the use or management thereof, or this Lease) on the part
of Lessee or any of its agents, contractors, customers, servants, employees,
licensees, invitees, mortgagees, assignees, sublessees or occupants; or

 

(d)                                 any accident, injury or damage to any person
or property occurring in or on the Demised Premises.

 

17

--------------------------------------------------------------------------------


 

Section 12.02.  Subject in any and all events to the limitations of
Section 20.15, and except to the extent caused by the negligence or willful
misconduct of Lessee, its agents, employees or contractors, Lessor shall
protect, indemnify and save harmless Lessee from and against all liabilities,
obligations, damages, penalties, claims, causes of action, costs, charges and
expenses, including all reasonable attorneys’ fees and expenses of employees,
which may be imposed upon or incurred by or asserted against Lessee during the
term of this Lease as a result of:

 

(a)                                  any negligent act or omission or willful
misconduct on the part of Lessor or any of its agents, contractors, customers,
servants, or employees; or

 

(b)                                 any accident, injury or damage to any person
or property occurring in or on common areas at the Premises open to all lessees,
unless caused by an act or omission described in Section 12.01 (c) above.

 

Section 12.03.  In case any action or proceeding is brought against either party
by reason of any such occurrence, the party required to provide indemnification,
upon written notice from the party entitled to indemnification, will, at the
sole cost and expense of the party required to provide indemnification, resist
and defend such action or proceeding or cause the same to be resisted and
defended, by counsel designated by the party required to provide indemnification
and approved in writing by the party to be defended, which approval shall not be
unreasonably withheld.

 

ARTICLE 13

Mortgages, Assignments and Subleases by Lessee

 

Section 13.01.

 

(a)                                  Lessee shall not, voluntary or
involuntarily, by operation of law or otherwise, assign its interest in this
Lease, nor sublet, license, mortgage or otherwise encumber the Demised Premises
or any portion thereof, nor permit the occupancy of all or any portion of the
Demised Premises other than by Lessee (all or any of the foregoing actions are
referred to as “Transfers”, and all or any such assignees, sublessees,
licensees, mortgagees and other such parties are referred to as “Transferees”),
other than a Permitted Transfer (as hereinafter defined), without obtaining, on
each occasion, the prior written consent of Lessor which shall not be
unreasonably withheld, conditioned or delayed.  Without limiting the generality
of the foregoing, the provisions of this Section 13.01 shall apply to a Transfer
(by one or more Transfers) of a controlling portion of or interest in the stock
or partnership or membership interests or other evidences of equity interests of
Lessee as if such Transfer were an assignment of this Lease; provided that if
equity interests in Lessee at any time are or become traded on a public stock
exchange, the transfer of equity interests in Lessee on a public stock exchange
shall not be deemed an assignment within the meaning of this Section 13.01. 
Subject to the provisions of this Article 13, Lessor shall not unreasonably
withhold its consent to any sublet or assignment, provided in Lessor’s sole but
reasonable discretion, any proposed assignee

 

18

--------------------------------------------------------------------------------


 

or sublessee has as its proposed use for the Demised Premises either general
office use or another use approved by Lessor that is compatible with the
operation of the Building, and the proposed assignee or sublessee has sufficient
net worth to ensure a successful operation of its business and payment of rent
under this Lease.  In connection with any request by Lessee for consent to a
Transfer, Lessee shall provide Lessor with all relevant information requested by
Lessor concerning the proposed Transferee’s financial responsibility, credit
worthiness and business experience to enable Lessor to make an informed
decision.  Lessee shall reimburse Lessor promptly for all reasonable
out-of-pocket expenses incurred by Lessor including reasonable attorneys’ fees
in connection with the review of Lessee’s request for consent to a Transfer in
an amount not to exceed $2,500.  Lessee shall not offer to make, or enter into
negotiations with respect to, any Transfer to:  (i) any party which is a lessee
in the Premises or which is, whether directly or indirectly, a parent,
subsidiary or affiliate of any party that is a lessee in the Premises; (ii) any
party with whom Lessor is then negotiating with respect to other space in the
Premises, or any parent, subsidiary or affiliate of any such party; or (iii) any
party which would be of such type, character, or condition as to be unreasonably
inappropriate as a lessee for the Building.  Any purported Transfer under this
Article 13 without Lessor’s prior written consent shall be void and of no
effect.  Except as provided herein, no Transfer shall in any way affect or
reduce any of the obligations of Lessee under this Lease, but this Lease and all
of the obligations of Lessee under this Lease shall continue in full force and
effect, and from and after any Transfer, the obligations of each Transferee and
of the original Lessee named as such in this Lease to fulfill all of the
obligations of Lessee under this Lease shall be joint and several.  No
acceptance of rent by Lessor from or recognition in any way of the occupancy of
the Demised Premises by a Transferee shall be deemed a consent to such
Transfer.  The consent by Lessor to a particular Transfer shall not relieve
Lessee from the requirement of obtaining the consent of Lessor to any further
Transfer.  In the event of any Transfer, Lessee shall, after deducting all
reasonable out-of-pocket costs and expenses incurred by Lessee to third parties
in connection therewith, remit to Lessor fifty percent (50%) of the excess of
any rents or other consideration received by Lessee in excess of the rents and
other consideration due from Lessee to Lessor under this Lease. Lessee shall
provide Lessor with a copy of the instrument or instruments evidencing any
Transfer, certified as true, correct and complete by Lessee and the Transferee,
promptly following the execution thereof and in any event, no later than the
effective date of such Transfer.

 

(b)                                 Upon receipt from Lessee of such request and
information, Lessor shall have the right, but not the obligation, to be
exercised in writing within ten (10) days after its receipt from Lessee of such
request and information, (i) if the request is to assign the Lease through the
end of the then current term, to terminate this Lease, or (ii) if the request is
to sublet a portion of the Demised Premises through the end of the then current
term, to release Lessee from its obligations under this Lease with respect to
the portion of the Demised Premises subject to the proposed sublet for the term
of the proposed sublease or if the request is to sublet all of the Demised
Premises through the end of the then

 

19

--------------------------------------------------------------------------------


 

current term to terminate this Lease for the term of the proposed sublease; in
each case as of the date set forth in Lessor’s notice of exercise of such
option, which date shall not be less than thirty (30) days nor more than ninety
(90) days following the giving of such notice.  In the event of an assignment or
a sublet of the Demised Premises where Lessor exercised its option to terminate
this Lease, Lessee shall surrender possession of the entire Demised Premises on
a date to be mutually agreed upon, but not later than the termination date, in
accordance with the provisions of this Lease relating to surrender of the
Demised Premises at the expiration of the term, and thereafter neither Lessor
nor Lessee shall have any further liability with respect thereto. In the event
of a sublet of the Demised Premises where Lessor does not terminate this Lease
but releases Lessee from its obligations under this Lease with respect to the
portion of the Demised Premises subject to the sublet, Lessee shall surrender
the portion of the Demised Premises subject to the sublease on the date set
forth in such notice in accordance with the provisions of this Lease relating to
surrender of the Demised Premises at the expiration of the term, and, at
Lessee’s option, at the end of the term of the sublet the space subject to the
sublet shall be included in the Demised Premises and thereafter Lessee shall be
responsible for all obligations of Lessee hereunder with respect to such space
as a primary obligor, or Lessee shall be released of its obligations with
respect to such space and thereafter shall have no right to occupy that space. 
If this Lease shall be canceled as to a portion of the Demised Premises only,
annual Base Rent and Lessee’s Proportionate Share shall be readjusted
proportionately according to the ratio that the number of square feet and the
portion of the space surrendered compares to the floor area of Lessee’s Demised
Premises during the term of the proposed sublet.

 

(c)                                  Notwithstanding the above, provided Lessee
is not in default of this Lease, Lessee shall have the right to assign this
Lease without Lessor’s consent, but with prior notice to Lessor, to any
subsidiary, parent, or affiliate of Lessee (a “Permitted Transfer”); provided,
however, that in any such event: (i) use of the Demised Premises shall be for
the Permitted Use only; (ii) the assignee shall be at least as creditworthy as
the original Lessee both as of the date of execution of this Lease and the date
of the notice of such Permitted Transfer, and Lessor has been provided with
audited financial statements or equivalent evidence of the same; (iii) the
purpose or result of such assignment shall not be to liquidate or substantially
reduce the net worth of Lessee or such assignee; and (iv) Lessee’s liability
hereunder shall continue.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 14

Default

 

Section 14.01.  In the event that:

 

(a)                                  the Lessee shall default in the due and
punctual payment of any installment of rent, or any part thereof, when and as
the same shall become due and payable and such default shall continue for more
than five (5) business days after such payment is due; provided, however, on the
first (1st) occasion only during the Term of a default hereunder, Landlord shall
furnish Tenant with written notice of such failure and permit Tenant a five
(5)-day period to cure such failure;

 

(b)                                 the Lessee shall default in the payment of
any Additional Rent payable under this Lease or any part thereof, when and as
the same shall become due and payable, and such default shall continue for a
period of ten (10) days after such payment is due;

 

(c)                                  the Lessee shall default in the observance
or performance of any of the Lessee’s covenants, agreements or obligations
hereunder, other than those referred to in the foregoing clauses (a) and (b),
and such default shall not be corrected within thirty (30) days after written
notice from Lessor to Lessee;

 

(d)                                 the Lessee shall file a voluntary petition
in bankruptcy or shall be adjudicated a bankrupt or insolvent, shall file any
petition or answer seeking any reorganization, arrangement, composition,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, or shall seek, or consent, or acquiesce in the appointment
of any trustee, receiver or liquidator of Lessee or of all or any substantial
part of its properties, or of the Demised Premises, or shall make any general
assignment for the benefit of creditors; or

 

(e)                                  any court enters an order, judgment or
decree approving a petition filed against Lessee seeking any reorganization,
arrangement, composition, dissolution or similar relief under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, and such order, judgment or
decree shall remain unvacated or unstayed for an aggregate of sixty (60) days.

 

then Lessor shall have the right thereafter to declare this Lease terminated by
written notice to Lessee, and, at all times in compliance with applicable law,
to re-enter and take complete possession of the Demised Premises and remove the
Lessee’s effects, without prejudice to any remedies which might be otherwise
used for arrears of rent or other default.

 

Section 14.02. Lessor shall have the right to recover from Lessee all loss of
rent and other payments that Lessor may incur by reason of termination of the
Lease, including, without limitation:  (a) all rent and other sums due and
payable by Lessee as of the date of termination; (b) all rent that would

 

21

--------------------------------------------------------------------------------


 

otherwise be payable for the remainder of the Term in accordance with the terms
of this Lease on the respective dates for payment as set forth in the Lease;
(c) all of Lessor’s then unamortized costs of special inducements provided to
Lessee (including without limitation rent concessions, lessee construction
allowances, rent waivers, above building standard leasehold improvements, and
the like); (d) the costs of collecting amounts due from Lessee under the Lease
and the costs of recovering possession of the Demised Premises (including
attorneys fees and litigation costs); (e) the costs of curing Lessee’s defaults
existing at or prior to the date of termination; (f) all reasonable expenses
paid or incurred by Lessor in connection with any re-leasing of the Demised
Premises, including, without limitation, marketing expenses, brokerage
commissions, attorneys’ fees, the costs of repairs, changes, improvements,
alterations or additions made by Lessor in or to the Demised Premises to the
extent deemed reasonably necessary by Lessor to prepare the Demised Premises for
the re-leasing, lessee allowances and other economic concessions provided to the
new lessee; and (g) all Lessor’s other reasonable expenditures arising from the
termination. Lessee shall reimburse Lessor for all such items, and the same
shall be due and payable immediately from time to time upon notice from Lessor
that an expense has been incurred, without regard to whether the expense was
incurred before or after the termination.

 

Following termination of this Lease, in lieu of the foregoing, Lessor, at its
election, may elect, as liquidated damages, a lump sum payment representing the
then present value (using the Federal Reserve discount rate (or equivalent) of
the amount of rent that would have been paid in accordance with this Lease for
the remainder of the Term less the fair market rental value of the Demised
Premises until the normal expiration of the term of this Lease.  Lessor and
Lessee hereby acknowledge and agree that would be impractical and/or extremely
difficult to fix or establish the actual damage sustained by Lessor as a result
of such default by Lessee, and agree that the foregoing amount is a reasonable
approximation thereof, and is not intended to be a forfeiture or penalty, but is
intended to constitute liquidated damages to Lessor.

 

Section 14.03.  If the Lessee shall default in the observance or performance of
any condition or covenants on Lessee’s part to be observed or performed under or
by virtue of any of the provisions and any Article of this Lease, the Lessor,
after any applicable notice to Lessee and opportunity to cure provided elsewhere
in this Lease, without being under any obligations to do so and without thereby
waiving such default, may remedy such default for the account and at the expense
of the Lessee.  If the Lessor makes any expenditures or incurs any obligations
for the payment of money in connection therewith, including but not limited to
reasonable attorneys’ fees in instituting, prosecuting or defending any action
or proceeding, such sums paid or obligations incurred, with interest at the rate
of eighteen percent (18%) per annum and costs, shall be paid upon demand to the
Lessor by the Lessee as Additional Rent.

 

Section 14.04.  No failure by Lessor to insist upon strict performance of any
covenant, agreement, term or condition of this Lease, or to exercise any right
or remedy consequent upon breach thereof, and no acceptance of full or partial
rent during the continuance of any breach, shall constitute a waiver of any such
or of any covenant, agreement, term or condition.  No covenant, agreement, term
or condition of this Lease to be performed or complied with by Lessee, and no
breach thereof, shall be

 

22

--------------------------------------------------------------------------------


 

waived, altered or modified except by written instrument executed by Lessor.  No
waiver of any breach shall affect or alter this Lease, but each and every
covenant, agreement, term and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof.

 

Section 14.05.  In the event (i) any payment of rent (Base or Additional) is not
paid within five(5) business) days of the due date, or (ii) a check received by
Lessor from Lessee shall be dishonored, then because actual damages for a late
payment or for a dishonored check are extremely difficult to fix or ascertain,
but recognizing that damage and injury result therefrom, Lessee agrees to pay as
an administrative fee and not as a penalty:  (I) the greater of (a) five percent
(5%) of the amount due in (i) above or (b) $150.00 as liquidated damages for
each late payment; and (II) the greater of (a) two and one-half percent (2.5%)
of the amount due in (ii) or (b) $45.00 as liquidated damages for each time a
check is dishonored.  (The grace period herein provided is strictly related to
the fee for a late payment and shall in no way modify or stay Lessee’s
obligation to pay rent when it is due, nor shall the same preclude Lessor from
pursuing its remedies under this Article 14, or as otherwise allowed by law). 
In the event that two (2) or more Lessee’s checks are dishonored, Lessor shall
have the right, in addition to all other rights under this Lease, to demand all
future payments by certified check or money order.  Furthermore, if any payment
of rent (Base or Additional) or any other payment payable hereunder by Lessee to
Lessor shall not be paid within the applicable grace period, the same shall bear
interest, from the date of the expiration of the applicable grace period until
the date paid, at the rate of eighteen percent (18%) per annum.  Such interest
shall constitute Additional Rent payable hereunder.

 

Section 14.06.  Each right and remedy of Lessor provided for in this Lease shall
be cumulative and concurrent and shall be in addition to every other right or
remedy provided for in this Lease now or hereafter existing at law or in equity
or by statute or otherwise, and the exercise or beginning of the exercise by
Lessor of any one or more of the rights or remedies provided for in this Lease
now or hereafter existing at law or in equity or by statute or otherwise shall
not preclude the simultaneous exercise by Lessor of any or all other rights or
remedies provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise.

 

Section 14.07.  Whenever, under any provision of this Lease, Lessee shall be
entitled to receive any payment from Lessor or to exercise any privilege or
right under this Lease, Lessor shall not be obligated to make any such payment
and Lessee shall not be entitled to exercise any such privilege or right so long
as Lessee shall be in default under any of the provisions of this Lease, and
until after such default shall have been cured, if cured prior to the expiration
or termination of this Lease pursuant to the provisions of Section 14.01 hereof,
Lessee shall not be entitled to offset against rent or any other charges payable
under this Lease any payments due from Lessor to Lessee or any Mortgagee.

 

ARTICLE 15

Surrender

 

Section 15.01.  Lessee shall, upon any expiration or earlier termination of this
Lease, remove all of Lessee’s goods and effects from the Demised Premises, and
any alterations and additions which

 

23

--------------------------------------------------------------------------------


 

Lessor requires removal, and Lessee shall repair any damage caused by such
removal and restore the Demised Premises to the same condition it was in prior
to such alterations or additions, reasonable wear and tear only excepted. 
Lessee shall peaceably vacate and surrender to the Lessor the Demised Premises
and deliver all keys and locks thereto, and all alterations and additions made
to or upon the Demised Premises unless Lessor requires removal of the same, in
the same condition as they were at the Term Commencement Date (except as
otherwise provided in this Lease), or as they were put in during the term
hereof, reasonable wear and tear and damage by insured fire or other unavoidable
casualty or taking or condemnation by public authority or as a result of
Lessor’s negligence only excepted.  In the event of the Lessee’s failure to
remove any of Lessee’s property from the Demised Premises, after the expiration
or earlier termination of the Lease Term, Lessor is hereby authorized, without
liability to Lessee for loss or damage there at, and at the sole risk of Lessee,
to remove and store any of the property at Lessee’s expense, or to retain same
under Lessor’s control or to sell at public or private sale, after thirty (30)
days notice to Lessee at its address last known to Lessor, any or all of the
property not so removed and to apply the net proceeds of such sale to the
payment of any sum due hereunder, or to destroy such property.  If Lessee holds
over at the Demised Premises, Lessee shall be a lessee at sufferance and shall
be liable for payment of Base Rent at the rate equal to  the greater of (a) one
hundred fifty percent (150%) of the Base Rent most recently payable for the
first thirty (30) days of any such holdover, and two hundred percent (200%) of
such Base Rent thereafter, or (b) the then fair market rent for the Demised
Premises as determined by Lessor, and in any event plus all Additional Rent, and
Lessee shall be and remain liable to Lessor for all damage, loss and cost
incurred by Lessor, including reasonable attorneys’ fees, as a result of such
holding over by Lessee, but expressly excluding consequential damages other than
actual damages sustained by Lessor in the nature of lost rent.  The foregoing
shall not in any way prejudice Lessor’s right to seek recovery of the Demised
Premises.

 

ARTICLE 16

Quiet Enjoyment

 

Section 16.01.  Lessee, subject to any ground leases, deeds of trust and
mortgages to which this Lease is subordinate upon paying the rent and other
charges herein provided for and performing and complying with all covenants,
agreements, terms and conditions of this Lease on its part to be performed or
complied with, shall not be prevented by the Lessor from lawfully and quietly
holding, occupying and enjoying the Demised Premises during the term of this
Lease, except as specifically provided for by the terms hereof.

 

ARTICLE 17

Acceptance of Surrender

 

Section 17.01.  No surrender to Lessor of this Lease or of the Demised Premises
or any part thereof or of any interest therein by Lessee shall be valid or
effective unless required by the provisions of this Lease or unless agreed to
and accepted in writing by Lessor.  No act on the part of any representative or
agent of Lessor, and no act on the part of Lessor other than such a written
agreement and acceptance by Lessor, shall constitute or be deemed an acceptance
of any such surrender.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 18

Notices - Service of Process

 

Section 18.01.  All notices, demands, requests and other instruments which may
or are required to be given by either party to the other under this Lease shall
be in writing.  All notices, demands, requests and other instruments from Lessor
to Lessee shall be deemed to have been properly given if sent by United States
certified mail, return receipt requested, postage prepaid, or if sent by prepaid
FedEx or other similar overnight delivery service which provides a receipt,
addressed to Lessee at the address set forth at the beginning of this Lease or
at such other address or addresses as the Lessee from time to time may have
designated by written notice to Lessor, or if left on the Demised Premises.  All
notices, demands, requests and other instruments from Lessee to Lessor shall be
deemed to have been properly given if (a) sent by United States certified mail,
return receipt requested, postage prepaid, (b) if personally delivered by a
process server or courier service providing receipt for delivery, or (c) if sent
by prepaid FedEx or other similar overnight delivery service which provides a
receipt for delivery, addressed to Lessor at c/o Davis Management Company, LLC,
One Appleton Street, Boston, MA 02116 Attention: Jonathan G. Davis, with a copy
to Davis Management Company, LLC, One Appleton Street, Boston, MA 02116,
Attention: General Counsel, or at such other address as Lessor from time to time
may have designated by written notice to Lessee.  Any notice shall be deemed to
be effective upon receipt by, or attempted delivery to, the intended recipient.

 

ARTICLE 19

Separability of Provisions

 

Section 19.01.  If any term or provision of this Lease or the application
thereof to any person or circumstance shall, to any extent, be invalid or
contrary to applicable law or unenforceable, the remainder of this Lease, and
the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or contrary to applicable law or
unenforceable, as the case may be, shall not be affected thereby, and each term
and provision of this Lease shall be legally valid and enforced to the fullest
extent permitted by law.

 

ARTICLE 20

Miscellaneous

 

Section 20.01.  Entire Agreement; Modifications or Amendments.  This instrument
including all Exhibits, contains the entire and only agreement between the
parties, and no oral statements or representations or prior written matter not
contained in this instrument shall have any force or effect.  This Lease may not
be modified or amended except by written agreement duly executed by the parties
hereto.

 

Section 20.02.  Governing Law.  This Lease shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Massachusetts.

 

25

--------------------------------------------------------------------------------


 

Section 20.03.  Counterparts.  This Lease may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

Section 20.04.  Successors and Assigns.  The covenants and agreements herein
contained shall, subject to the provisions of this Lease, bind and inure to the
benefit of Lessor, its successors and assigns, and Lessee, and Lessee’s
permitted successors and assigns, and no extension, modification or change in
the terms of this Lease effected with any successor, assignee or transferee
shall cancel or affect the obligations of the original Lessee hereunder unless
agreed to in writing by Lessor.  The term “Lessor” as used herein and throughout
the Lease shall mean only the owner or owners at the time in question of
Lessor’s interest in this Lease.  Upon any transfer of such interest, from and
after the date of such transfer, Lessor herein named (and in case of any
subsequent transfers the then transferor), shall be relieved of all liability
for the performance or observance of any agreements, conditions or obligations
on the part of the Lessor contained in this Lease except for claims or defaults
in connection with Lessor’s obligations and liabilities arising prior to such
transfer or monies owed by Lessor to Lessee and which were not assigned to and
repayment thereof assumed by such transferee, provided that if any monies are in
the hands of Lessor or the then transferor at the time of such transfer, and in
which Lessee has an interest, shall be delivered to the transferee, then Lessee
shall look only to such transferee for the return thereof.

 

Section 20.05.  Independence of Covenants.  Lessor and Lessee’s covenants herein
are independent and, without limiting the generality of the foregoing, Lessee
acknowledges that its covenant to pay Base Rent and Additional Rent hereunder is
independent of Lessor’s obligations hereunder, and that in the event that Lessee
shall have a claim against Lessor, Lessee shall not have the right to deduct the
amount allegedly owed to Lessee from any Base Rent or Additional Rent due
hereunder, it being understood that Lessee’s sole remedy for recovering upon
such claim shall be to bring an independent legal action against Lessor.

 

Section 20.06.  No Recording.  In the event this Lease or a copy thereof shall
be recorded by Lessee, then such recording shall constitute a default by Lessee
under Article 14 hereof entitling Lessor to immediately terminate this Lease.

 

Section 20.07.  Effectiveness of Lease.  The submission of this Lease for review
or comment shall not constitute an agreement between Lessor and Lessee until
both have signed and delivered copies thereof.

 

Section 20.08.  Lessor’s Costs and Expenses.  Whenever Lessee is required to
obtain Lessor’s approval hereunder, Lessee agrees to reimburse Lessor for all
expenses incurred by Lessor, including reasonable attorneys’ fees, in order to
review documentation or otherwise determine whether to give its consent in such
an amount not to exceed $3,500. Where the phrase “attorneys’ fees,” “legal fees”
or “legal expenses” or similar phrases are used, such phrase shall specifically
include the fees and expenses of Lessor’s in-house legal staff.

 

26

--------------------------------------------------------------------------------


 

Section 20.09.  Financial Statements.  Lessee shall furnish to Lessor on the
execution of this Lease and within thirty (30) days after request therefor
during the term of this Lease an accurate, up-to-date financial statement of
Lessee showing Lessee’s financial condition for the twelve (12) month period
ending the immediately preceding December 31 and for the year-to-date
thereafter.  Such statements shall be audited, if available, and otherwise
certified by Lessee’s Chief Financial Officer.

 

Section 20.10.  Not Tax Exempt or Foreign.  Lessee warrants and represents that
is not a tax exempt or foreign entity and that it will not assign, sublet or
otherwise permit such an entity to occupy the Demised Premises.

 

Section 20.11.  Parking.  For as long as Lessee maintains this Lease without
default beyond applicable notice and grace periods, Lessee shall have the option
to lease and will be entitled to the use of one and one-half (1.5) parking
spaces at the Premises per each thousand (1,000) rentable square feet leased by
Lessee hereunder on a non-exclusive basis for the parking of passenger motor
vehicles throughout the term of this Lease (the “Leased Spaces”).  Lessee shall
pay to Lessor as additional rent for the right to use such parking spaces an
amount equal to $195 per month per space, subject to the following provisions,
leased in accordance herewith, which payment shall be made monthly together with
Base Rent.  Upon thirty (30) days prior written notice to Lessee, Lessor shall
be entitled to increase (or decrease, as the case may be) the monthly parking
charge, to reflect the then fair market rate for comparable parking spaces in
Cambridge.  In addition, subject to availability and provided that Lessee
maintains this Lease without default, Lessee shall have the option, upon written
request to Lessor, to lease additional parking spaces at the same rate charged
with respect to the spaces described above; provided, however, that any such
additional spaces shall be leased by Lessee on a month-to-month basis which such
lease shall be revocable at the end of such month in Lessor’s sole and absolute
discretion.  Lessee agrees to use any spaces described herein only for its
officers, employees, guests, invitees and clients, in connection with the
operation of its business, in accordance with reasonable rules and regulations
adopted from time to time by Lessor.

 

Section 20.12.  [Reserved].

 

Section 20.13.  Broker.  Lessor and Lessee each represent and warrant that they
have not directly or indirectly dealt with any broker with respect to the
leasing of the Demised Premises except for representatives of Lessor or Lessor’s
managing agent, and Collier Meredith & Grew (the “Brokers”) whose fees shall be
the responsibility of Lessor pursuant to a separate agreement between Lessor and
the Brokers.  Each party agrees to exonerate and save harmless and indemnify the
other against any claims for a commission by any broker, person or firm other
than the Brokers, with whom such party has dealt in connection with the
execution and delivery of this Lease or out of negotiations between Lessor and
Lessee with respect to the leasing of the space in the Premises.

 

Section 20.14.  Joint and Several.  The obligations of the Lessee hereunder
shall be joint and several obligations of Lessee and any guarantors, if any, or
successors.  The Lessor may proceed against

 

27

--------------------------------------------------------------------------------


 

any or all of Lessee, any guarantors, if any, and any and all of their heirs,
legal representatives, successors and assigns in the event of a default
hereunder.

 

Section 20.15.  Limitation of Liability.  None of the provisions of this Lease
shall cause Lessor to be liable to Lessee, or anyone claiming through or on
behalf of Lessee, for any special, indirect or consequential damages, including,
without limitation, lost profits or revenues.  In no event shall any partner,
officer, shareholder, trustee, beneficiary, director, employee, manager, member
or similar party, including, without limitation, Lessor’s managing agent, be
liable to Lessee, or anyone claiming by through or under Lessee for the
performance of or by Lessor or Lessee under this Lease or any amendment,
modification or agreement with respect to this Lease. Lessee agrees to look
solely to Lessor’s interest in the Premises in connection with the enforcement
of Lessor’s obligations in this Lease or for recovery of any judgment from
Lessor, it being agreed that Lessor shall never be personally liable for any
judgment, or incidental or consequential damages sustained by Lessee from
whatever cause.

 

Section 20.16.  Emergency Action.  In the event of an emergency, as reasonably
determined by Lessor, in order and to the extent necessary to protect life or
property, Lessor, where it is not practical to notify Lessee, may take action
and incur out-of-pocket cost to third parties for matters otherwise the
obligation of Lessee and, to the extent Lessor incurs expense in so acting,
which expense, but for such emergency would have been the expense of Lessee,
then Lessee will, within fourteen (14) days after receipt of documentation of
such expenses, reimburse Lessor for such expense.

 

Section 20.17.  Force Majeure.  In the event Lessor shall be delayed or hindered
in or prevented from the performance of any act required under this Lease to be
performed by Lessor, by reason of strikes, lockouts, labor troubles, inability
to procure materials, failure of power, restricted governmental law or
regulations, riots, insurrection, war or other reason of a like nature not
within the reasonable control (“Force Majeure”) of Lessor, then performance of
such act shall be excused for the period of the delay, and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay.

 

Section 20.18.  Other Agreements.  Nothing contained in this Lease shall entitle
Lessee to terminate this Lease as a result of any termination or failure of any
condition of any other agreement between Lessee and any other party.

 

Section 20.19.  OFAC List.  Lessee represents and warrants that it is not
listed, nor is it owned or controlled by, or acting for or on behalf of any
person or entity, on the list of Specially Designated Nationals and Blocked
Persons maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury, or any other list of persons or entities with whom
Lessor is restricted from doing business with (“OFAC List”).  Notwithstanding
anything to the contrary herein contained, Lessee shall not permit the Demised
Premises or any portion thereof to be used, occupied or operated by or for the
benefit of any person or entity that is on the OFAC List.  Lessee shall provide
documentary and other evidence of Lessee’s identity and ownership as may be
reasonably requested by Lessor at any time to enable Lessor to verify Lessee’s
identity or to comply with any legal requirement or applicable laws.

 

28

--------------------------------------------------------------------------------


 

Lessee acknowledges and agrees that as a condition to the requirement or
effectiveness of any consent to any Transfer by Lessor pursuant to Article 13,
Lessee shall cause the Transferee, for the benefit of Lessor, to reaffirm, on
behalf of such Transferee, the representations of, and to otherwise comply with
the obligations set forth in, this Section 20.19, and it shall be reasonable for
Lessor to refuse to consent to a Transfer in the absence of such reaffirmation
and compliance. Lessee agrees that breach of the representations and warranties
set forth in this Section 20.19 shall at Lessor’s election be a default under
this Lease for which there shall be no cure.  This Section 20.19 shall survive
the termination or earlier expiration of the Lease.

 

Section 20.20.  Lessor Default.  Lessor shall in no event be in default in the
performance of any of Lessor’s obligations under the terms of this Lease unless
and until Lessor shall have failed to perform such obligation within forty-five
(45) days after notice by Lessee to Lessor specifying the manner in which Lessor
has failed to perform any such obligations (provided that if correction of any
such matter reasonably requires longer than forty-five (45) days, Lessor shall
be allowed such longer period as is reasonably necessary).

 

Section 20.21         Time of the Essence.  Time is of the essence for the
performance of each term, condition and covenant of this Lease; provided,
however, that any delay in enforcement of any of Lessor’s rights or remedies
under this Lease shall in no way be construed as a waiver or limitation of the
same.  The foregoing shall not operate, however, to reduce the time period
allocated for the performance of any obligation or the curing of any default if
a time period is specified in the Lease for the performance of such obligation.

 

Section 20.22.  Guaranty. None.

 

Remainder of this page intentionally left blank

Signatures pages to follow

 

29

--------------------------------------------------------------------------------


 

It is intended that this instrument will take effect as a sealed instrument.

 

IN WITNESS WHEREOF, Lessor and Lessee have signed the same as of this 15th day
of July, 2011.

 

 

LESSOR:

 

BROADWAY HAMPSHIRE ASSOCIATES LIMITED PARTNERSHIP

 

 

 

 

 

By:

BROHAM CORP., its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jonathan G. Davis

 

 

 

 

Jonathan G. Davis

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

LESSEE:

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

/s/ B.N. Harvey

 

 

 

Name:

B.N. Harvey

 

 

 

Title:

SVP and CFO, Secretary

 

30

--------------------------------------------------------------------------------


 

EXHIBIT “A”

DEMISED PREMISES

 

[g173143kg07i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

WORK LETTER

 

I - Installation of the Leasehold Improvements.  Lessee shall perform all work
required to complete the Leasehold Improvements (defined below) in accordance
with the terms and conditions of this Lease, as applicable, and with the
requirements of all federal, state and local codes and ordinances and the rules,
regulations and requirements of any governmental authority having jurisdiction
over the Leasehold Improvements and the Property (the “Governmental
Requirements”) and the Approved Plans (defined below; and together with the
Governmental Requirements, the “Construction Requirements”).  Construction of
the Leasehold Improvements shall be at Lessee’s sole cost and expense, subject
to Lessor’s obligation to pay the Lessee the “Allowance” (defined below) upon
Lessee’s compliance with the terms and conditions of this Lease, and the
Leasehold Improvements constructed by Lessee shall be designed and constructed
at a level that meets or exceeds the Construction Requirements.  As used herein,
the term “Leasehold Improvements” shall mean all those alterations, additions,
improvements and other work performed by or on behalf of Lessee in, on or about
the Demised Premises pursuant to the Approved Plans.

 

II - Lessee Allowance.  Subject to the provisions hereof, Lessee shall receive
from Lessor an allowance (the “Allowance”) of up to Eighty-Five Thousand Eighty 
and no/100 Dollars ($85,080.00), which Allowance shall be used solely to
contribute towards the payment of the following documented out-of-pocket costs:
(i) costs incurred for architectural, engineering, space planning and consultant
services in preparing the Approved Plans or in planning for and performing the
Leasehold Improvements, as applicable (the “Soft Costs”), and (ii) the cost of
the labor and materials to construct the Leasehold Improvements consistent with
the Approved Plans, as applicable (the “Hard Costs”; and together with the Soft
Costs, the “Work Cost”); provided, however, that Lessee shall only be entitled
to apply an amount equal to no more than Nineteen Thousand Eight Hundred
Fifty-Two and no/100 Dollars ($19,852.00) out of the total Allowance towards
Soft Costs.  Lessee shall provide Lessor with information as reasonably
requested by Lessor to substantiate the complete Work Cost following acceptance
of construction bids for the Leasehold Improvements in accordance with the
Approved Plans, if applicable.

 

III - Preparation of Lessee’s Plans.  Lessee’s architect (“Lessee’s Architect”),
Lessee’s general contractor (“Lessee’s Contractor”) and Lessee’s contractors for
the Leasehold Improvements shall be subject to Lessor’s prior written approval,
which shall not be unreasonably withheld, delayed or conditioned.  Lessee shall
submit the detailed architectural, mechanical, electrical and engineering plans,
drawings and specifications for such work (to the extent applicable for the
proposed improvements) (the “Lessee’s Plans”) to Lessor or Lessor’s consultant
(“Lessor’s Consultant”) for approval.  The Lessee’s Plans shall comply with the
Governmental Requirements.  The architectural plans shall be signed and sealed
by Lessee’s Architect, which shall be licensed in the Commonwealth of
Massachusetts; and electrical circuitry, heating or mechanical plans shall be
signed and sealed by an engineer licensed in the Commonwealth of Massachusetts.

 

IV - Lessor’s Review of Lessee’s Plans.  Lessor shall review all of Lessee’s
Plans within ten (10)days following their submission and shall notify Lessee of
Lessor’s approval of disapproval within said time period.  Any disapproval shall
state the reasons therefor and shall not be unreasonable.  In the event Lessor
disapproves any such Lessee’s Plans, Lessee shall promptly resubmit the same and
Lessor shall approve such Lessee’s Plans or disapprove them setting forth its
reasons for such disapproval within five (5) days after its receipt of the
resubmitted plans or specifications.  Lessee shall not proceed with the
Leasehold Improvements until it obtains Lessor’s written approval and the
required approvals of all applicable governmental authorities as to Lessee’s
Plans (as so approved, the “Approved Plans”), which shall not be unreasonably
withheld, delayed or conditioned.  Lessee shall construct the Leasehold

 

--------------------------------------------------------------------------------


 

Improvements in accordance with the Approved Plans and any changes shall require
resubmission of detailed plans and drawings describing such changes to Lessor
and shall require Lessor’s prior approval.  Lessee agrees that any review or
approval by Lessor of plans and/or specifications with respect to the Leasehold
Improvements is solely for Lessor’s benefit, and without any representation or
warranty whatsoever to Lessee with respect to the adequacy, correctness or
efficiency thereof or their compliance with Governmental Requirements.

 

V - Permits.  Lessee, at its sole expense, shall obtain (and furnish true and
complete copies to Lessor of) all necessary governmental permits and
certificates for the commencement and prosecution of the Leasehold Improvements
and for final approval thereof upon completion.  Lessee shall construct and
complete the Leasehold Improvements in a good and workmanlike manner, using
materials of first quality and shall comply with the Construction Requirements,
all applicable requirements of insurance bodies and with the Approved Plans.  It
shall be the responsibility of Lessee: (i) to submit, at its sole cost and
expense, all Lessee’s Plans to any governmental authority requiring the same;
and (ii) to secure and pay for all permits or governmental approvals necessary
to construct the Leasehold Improvements and to use and occupy the Demised
Premises.

 

VI — Warranty Issues.  With respect to any work by Lessee (including, but not
limited to, the Leasehold Improvements) that will affect the roof or any
Building component that is under warranty, if any, Lessor shall provide a copy
of such warranty to Lessee and Lessee shall review the warranty requirements and
use the contractor providing the warranty (or a contractor permitted by the
terms of the warranty).  In connection with any such work, Lessee shall comply
with all warranty requirements to prevent the warranty (or any portion of such
coverage) from being diminished or invalidated.  Lessee shall not begin any such
work until Lessee shall have complied with the foregoing requirements and Lessee
shall coordinate any entry on the roof and any work which affects the roof or
any such Building components, as applicable, in advance with Lessor’s property
manager.

 

VII - No Liens.  Lessee shall pay all debts incurred and shall satisfy or bond
all liens of contractors, subcontractors, mechanics, laborers, and materialmen
in respect to construction, alteration and repair in and on the Demised Premises
and Lessee hereby indemnifies Lessor against all costs and charges, including
legal fees (including those incurred with respect to Lessor’s in-house legal
counsel), resulting from any claims arising from Lessee’s failure to do so. 
Lessee shall have no authority to create any liens for labor or material on or
against Lessor’s interest in the Building, and all persons contracting with
Lessee for work on or in the Demised Premises shall look to Lessee and Lessee’s
interest only to secure payment of any bill or account for work done or material
furnished.  If any mechanic’s, laborer’s, or materialmen’s lien shall at any
time be filed against the Premises by reason of any act or omission of Lessee,
Lessee shall promptly cause the same to be discharged by payment, deposit, bond
or order of a court of competent jurisdiction.

 

VIII - Payment of Construction Allowance.  The Allowance shall be payable by
Lessor to Lessee on a progress payment basis.  In connection with each request
for payment, Lessee shall submit to Lessor a detailed requisition request
reasonably satisfactory to Lessor (each, a “Requisition Request”).  Each
disbursement to Lessee shall be made within thirty (30) days after Lessee has
delivered to Lessor evidence of the completion of the Leasehold Improvements (or
any portion thereof) pursuant to the Approved Plans and shall be in an amount
equal to the substantiated amount of the expense paid or incurred by Lessee with
respect to the Work Cost.  Lessor shall not be obligated to pay any portion of
the Allowance to Lessee if Lessee is in default of any of its obligations under
this Lease.  In no event shall Lessor be responsible for any sums in excess of
the Allowance, and as a result, after Lessor has disbursed the full amount of
the Allowance, Lessee shall be financially responsible for all remaining
construction expenses for its Leasehold Improvements.  Each Requisition Request
shall be accompanied by reasonably detailed invoices and billing statements
evidencing the completion of the work that is the

 

--------------------------------------------------------------------------------


 

subject of such Requisition Request.  Lessee must submit all Requisition
Requests on or before July 31, 2012, and Lessor shall have no obligation to pay
any further monies with respect to the Leasehold Improvements after such date,
excepting only any Requisitions submitted before such date.

 

IX - Lessee’s Systems.  Notwithstanding anything to the contrary in the
foregoing, Lessee, at its sole expense, shall design, install, construct and
maintain (a) Lessee’s data, telephone, audio-visual, internet and video systems
within the Premises and the related wiring within the Building necessary for the
operation thereof (“Lessee’s Communications Systems”), and (b) Lessee’s
furniture and furniture systems (collectively, with Lessee’s Communications
Systems, the “Lessee’s Systems”).  Lessee’s Systems shall not be included in the
Leasehold Improvements. Lessor will permit Lessee and its agents, architects,
engineers, space planners, contractors, subcontractors, suppliers and
materialmen to have access to the Demised Premises and the Building (at the sole
risk of such parties and without liability to Lessor) for such purposes subject
to the terms and conditions of this Lease.  The design, plans and specifications
for the wiring, cabling and equipment for Lessee’s Communication System, and its
locations and connections from within the Demised Premises to the Building
risers, conduits and systems shall be subject to Lessor’s prior review and
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  Lessee shall provide Lessor with reasonable prior written notice of
any construction work relating to Lessee’s Systems that involves any Building
systems, and all such work shall be coordinated with Lessor and subject to
Lessor supervision.

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

CLEANING SPECIFICATIONS

 

OFFICE AREAS

 

A.                                    DAILY ON BUSINESS DAYS

 

1. Empty and clean all accessible waste receptacles and remove waste material
from the Demised Premises: change waste basket liners as necessary.

 

2. Sweep and wash all uncarpeted areas.

 

3. Vacuum carpeting and rugs in all traffic and main areas. Check for, and
vacuum all obvious debris under desks, behind barrels, etc.

 

4. Spot clean glass on lessee entrance doors and interior glass partitions.

 

5. Spot clean by damp wiping fingerprints, smears and smudges on walls, doors,
frames, kick and push plates, handles, and light switches.

 

6. Clean spots and stains on rug and V.C.T.

 

7. Damp wipe all Formica counter tops, sinks, and table tops.

 

8. Wash clean all water fountains and adjacent floor area.

 

9. Wipe clean all brass, stainless steel and other bright work.

 

10. Remove all finger marks from private doors, light switches, and doorways.

 

11. Upon completion of cleaning all lights will be turned off, doors locked, and
alarms engaged if applicable, leaving the Demised Premises in an orderly
condition.

 

B.                                    TWICE WEEKLY

 

1. Thoroughly vacuum all carpeted areas including edges and corners.

 

2. Hand dust and wipe clean with treated clothes, all horizontal surfaces,
including furniture, office equipment, window sills, door ledges, chair rails
and counter tops, within normal reach.

 

3. Move and dust under all lightweight desk equipment and telephones and replace
same.

 

4. Hand dust grill work.

 

C.                                    WEEKLY

 

1. Wash all glass at lessee entrance doors.

 

--------------------------------------------------------------------------------


 

2. Wash all glass lessee entrance sidelights.

 

3. Dust all closet shelving, coat racks, etc.

 

4. Brush and hand dust all carpet edges and other areas inaccessible to vacuum
attachments.

 

5. Brush seat cushions on chairs, sofas, etc.

 

6. Dust all ventilating and air conditioning louvers and grills.

 

D.                                    MONTHLY

 

1. Render high dusting not reached in nightly cleaning to include:

 

a) dusting of all pictures, frames, charts, graphs, and similar wall

b) dusting of all vertical surfaces, such as walls, partitions, doors and door
frames, etc.

c) dusting of all pipes, ducts, and high moldings; and

d) dusting of all Venetian blinds. hangings;

 

2. Move and vacuum clean underneath all furniture that can reasonably be moved.

 

3. Spray buff all resilient floors.

 

LAVATORIES

 

A.                                    DAILY ON BUSINESS DAYS

 

1. Sweep wash and rinse all floors thoroughly, using a disinfectant.

 

2. Wash all basins, bowls, urinals, and shower stalls.

 

3. Empty and clean paper towel and sanitary disposal receptacles.  Replace
liners back into receptacles.  All liners to be provided by Lessor.

 

4. Refill tissue holders, soap dispensers, towel dispensers and sanitary
dispensers.  Materials are to be furnished by the Lessor.

 

5. A non-acidic sanitizing solution will be used in all lavatory cleaning.

 

6. Wash and polish all mirrors, powder shelves, brightwork, flushometers, piping
and toilet seat hinges, etc.

 

7. Wash both sides of all toilet seats.

 

8. Dust all partitions, tile walls, dispensers, and receptacles.

 

9. Remove waste paper and refuse to designated areas on the Demised Premises.

 

--------------------------------------------------------------------------------


 

B.                                    WEEKLY

 

1. Wash all partitions and walls.

 

2. Vacuum all air vents.

 

3. Wipe down all high light fixtures.

 

4. Flush floor drains with disinfectant.

 

5. Check and refill, if necessary, all automatic deodorizing equipment.

 

C.                                    MONTHLY

 

1. Machine scrub floors.

 

ELEVATORS

 

A.                                    DAILY ON BUSINESS DAYS

 

1. Clean interior walls, doors, and bright work, including ceiling.

 

2. Vacuum floors.

 

3. Clean door sills or tracks.

 

4. Clean exterior elevator doors, and frames.

 

LOBBIES, COMMON AREAS, AND FRONT CARPETED STAIRCASE

 

A.                                    DAILY ON BUSINESS DAYS

 

1.                                       Empty all waste baskets and change
liners, empty cigarette urns, and ash trays.  Remove waste material from Demised
Premises.

 

2.                                       Vacuum rugs mats and carpeted areas.

 

3.                                       Inspect carpet for spots and stains,
removing where possible.

 

4.                                       Spot clean all interior glass in
partitions and doors.

 

5.                                       Clean and sanitize drinking fountains.

 

6.                                       Damp mop tile lobby floor; after
mopping thoroughly utilize a wet-vac to remove excess water and dirt.

 

7.                                       Clean entrance glass doors on lobby
floor both sides.

 

8.                                       Hand dust and wipe clean with treated
cloths all furniture, window sills, railings, and planters.

 

9.                                       Dust and wash all director boards.

 

--------------------------------------------------------------------------------


 

10.                                 Spot clean by damp wiping fingerprints,
smears, smudges on walls, doors and frames.

 

11.                                 Clean any and all metal work inside lobby.

 

12.                                 Clean any and all metal work surrounding
building entrance doors.

 

13.                                 Sweep main stairwell and dust handrails.

 

B.                                    WEEKLY

 

1.                                       Dust all artwork.

 

2.                                       Dust air vents.

 

C.                                    MONTHLY

 

1.                                       Machine scrub brick or granite lobby
floor.

 

2.                                       Dust above hand height all surfaces,
including light fixtures with reach of a step ladder.

 

3.                                       Wash all boards.

 

4.                                       Dust all air grills and/or heating
units and vacuum.

 

5.                                       Damp mop secondary staircase flooring.

 

6.                                       Dust fire extinguishers and hose
cabinets.

 

7.                                       Spray buff resilient floors.

 

MISCELLANEOUS

 

A.                                    DAILY

 

1.                                       Change light bulbs as necessary. (Cost
of light bulbs paid by Lessee)

 

2.                                       Report all maintenance deficiencies to
building management i.e., inoperable light fixture, plumbing problems, roof 
leaks, etc.

 

3.                                       Sweep, clean, wash, as necessary, exit
staircases.

 

B.                                    WEEKLY

 

1.                                       Sweep, mop, or vacuum secondary stairs.

 

2.                                       Check supplies and order as necessary.

 

C.                                    MONTHLY

 

1.                                       Inspect and clean all utility closets.

 

--------------------------------------------------------------------------------


 

2.                                       Shampoo elevator carpets, more
frequently if necessary.

 

Should Lessee instruct a cleaner to do other than those duties specified herein,
i.e. leave lights on, leave doors open, leave alarms off, don’t vacuum, etc.,
Lessee must report this to Lessor.

 

Lessor reserves the right to modify the cleaning schedule and make changes to
the types of cleaning materials used without notice to Lessee.

 

--------------------------------------------------------------------------------


 

SECRETARY’S CERTIFICATE

 

I, Brian N. Harvey, Secretary of Radius Health, Inc., a  Delaware corporation
(the “Corporation”), hereby certifies that by unanimous consent of the Board of
said Corporation, approval was given for the Corporation, as Lessee, to enter
into a Lease with Broadway Hampshire Associates Limited Partnership, as Lessor,
for a total of 5,672 square feet of rentable space in the building located at,
known as and numbered 201 Broadway, Cambridge, Massachusetts, a copy of which
Lease is attached hereto and made a part hereof.

 

I further certify that Brian Harvey, as SVP and CFO of the Corporation has
authority to execute and deliver to the Lessor said Lease on behalf of the
Corporation upon the above terms.

 

Witness my hand and seal of the Corporation this 15th day of July, 2011.

 

 

 

 

/s/ B.N. Harvey

 

 

Name: B.N. Harvey

 

 

Secretary

 

--------------------------------------------------------------------------------